Citation Nr: 1141061	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  08-09 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for multiple lipomas.  

2.  Entitlement to service connection for arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 1951 to August 1954 and from September 1954 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 decision by the RO which denied service connection for a sleep disorder and arthritis of the right wrist and found that new and material evidence had not been submitted to reopen the claim of service connection for multiple lipomas.  

The issue of service connection for arthritis of the right wrist is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for multiple lipomas was finally denied by an unappealed rating decision in December 1997.  

2.  The evidence received since the December 1997 RO decision concerning the claim regarding multiple lipomas is redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The December 1997 RO decision which denied service connection for multiple lipomas is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has not been received to reopen the claim of service connection for multiple lipomas.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156(a), 3.159, 3.303, 20.1105 (2010).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claims, a letter dated in September 2007, addressed the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As to the duty to assist, the Veteran's service and post service private and VA medical records have been obtained, and neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal.  It has not been argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  Further, as the claim concerning multiple lipomas is not being reopened, no examination is necessary.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

Before reaching the merits of the claim concerning multiple lipomas, the Board must first rule on the matter of reopening of the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for multiple lipomas was finally denied by the RO in December 1997.  There was no appeal of that rating decision, and it became final.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New and material evidence is defined by regulations as evidence not previously submitted to agency decisionmakers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).  

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to grant the claim.  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

Service connection for multiple lipomas was denied by the RO in December 1997, on the basis that there was no evidence of lipomas in service or until many years thereafter, and that lipoma was not a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309.  

The evidence added to the record since the December 1997 rating decision included numerous VA and private medical records showing treatment for various maladies from 1989 to 2010.  Other than a reported history of multiple lipomas, however, the additional medical reports do not reflect any specific findings or treatment for lipomas, nor is there any competent evidence suggesting a relationship between the Veteran's history of lipomas and service, including by way of herbicide exposure.  

As indicated above, in order to reopen his claim, the Veteran must submit new and material evidence which tends to support his belief that his lipomas are related, in some fashion, to service.  The type of evidence needed to reopen his claim would be a medical opinion suggesting that his lipomas are related to his time in military service.  The Veteran's lay statements alone, will not suffice.  

In this case, the Veteran has not submitted any probative or competent evidence to support his claim.  While the Veteran believes that service connection should be established for multiple lipomas, he is not competent to offer a medical opinion, nor do any such assertions provide a sufficient basis for reopening the previously disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that where resolution of an issue turns on a medical matter, lay evidence, even if considered "new," may not serve as a predicate to reopen a previously denied claim).  The Veteran's contentions that his lipomas are related to his military service were known at the time his claim was previously denied and are not considered new.  

Therefore, the Board concludes that none of the evidence added to the record since the December 1997 rating decision constitutes new and material evidence sufficient to reopen the claim of service connection for multiple lipomas, and the 1997 denial remains final.  Accordingly, a basis to reopen the Veteran's claim has not been presented, and the appeal is denied.  

As the recently received evidence does not fulfill the threshold burden of constituting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

As new and material evidence has not been received to reopen the claim of service connection for multiple lipomas, the appeal is denied.  


REMAND

Concerning the claim of service connection for arthritis of the right wrist, the Veteran contends that he was treated for right wrist problems in service and believes that his current wrist pain complaints are related to service.  In this regard, the service records showed that the Veteran was treated for right wrist problems on a couple of occasions in service, including a swollen wrist in September and October 1973.  A service treatment note dated in January 1974, indicated that the Veteran's right carpal tunnel had improved significantly by an exercise program, but it is unclear if this was an on-going problem.  Given these findings and the Veteran's current wrist complaints, his wrist should be examined to determine if any current disability was incurred in service.  

Accordingly, the claim is REMANDED to the AMC for the following actions:  

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any identified right wrist disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and diagnostic studies should be accomplished.  The examiner should identify all disabilities involving the Veteran's right wrist, and render an opinion as to whether any identified disability is at least as likely as not due to or otherwise related to the Veteran's in service complaints and symptoms.  

A complete rationale should be provided for all conclusions reached and opinions expressed, and if the examiner is unable to answer this inquiry, it should be so indicated and an explanation for that included.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  Thereafter, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


